DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0016699 to Wadhawan in view of US 7,992,573 to Wilson.	As to claim 1, Wadhawan discloses a catheter device, comprising: a tube (13) to be inserted into a body (Figure 3); a light emitting unit, which is provided on a distal end side of the tube, and includes an light emitting element configured to emit light for verifying a position of the tube [0057]; a power supply line (DC supply, Figure 9) configured to supply electric power to the infrared light emitting element (lamp or LED); and a conduction detection unit (moving current detector) including a visible light emitting element configured to notify a conduction state between the power supply line and the infrared light emitting element by means of visible light (Figure 9). Wadhawan fails to disclose that the light emitting element emits infrared light. In analogous prior art, Wilson discloses a light emitting unit which is provided on a distal side of the tube including an infrared light emitting element configured to emit infrared light for verifying a position of the tube. Wilson discloses that the light emitting element emits infrared light. In analogous prior art, Wilson discloses a light emitting unit which is provided on a distal side of the tube including an infrared light emitting element configured to emit infrared light for verifying a position of the tube (the preferred emitted light is infrared or near infrared light detectable by a photodetector, Column 4, lines 45-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light emitting element of Wadhawan with infrared light, as taught by Wilson, for the optimal use of using infrared light to detect light in the human body. 	As to claim 2, Wadhawan discloses the catheter device wherein the light emitting unit includes a base extending in a lead-out direction of the tube, and wherein the infrared light emitting element and the visible light (light bulb, [0058]) emitting element are mounted on the base (light/visual display, [0061]). 	As to claim 3, Wadhawan discloses the catheter device wherein the visible light emitting element is arranged side by side with the infrared light emitting element in the lead-out direction (pair of electrodes, 4 and 5, [0023] and Figure 1).	As to claim 4, Wadhawan discloses the catheter device wherein the visible light emitting element is provided in middle of the tube (electrodes 4 and 5, Figure 1). 	As to claim 5, Wadhawan discloses the catheter device wherein the visible light emitting element is provided on a trailing end side of the tube (exposed electrode, Figure 1). 	As to claim 6, Wadhawan discloses the catheter device further comprising a connector portion provided on a trailing end side of the tube to connect the tube and an external device, wherein the visible light emitting element is provided in the connector portion (connectors, [0057]).	As to claim 7, Wadhawan discloses the catheter device further comprising: a bypass line, which is provided in parallel to the power supply line, and is configured to bypass the visible light emitting element and supply electric power to the infrared light emitting element; and a switch unit configured to switch a line for supplying electric power to the infrared light emitting element between the power supply line and the bypass line (3-way switch, Figure 9).	As to claim 8, the modified device of Wadhawan discloses the catheter device further comprising a light receiving unit configured to receive the infrared light radiating from the light emitting unit (photodetector, Column 4, lines 45-52). 	As to claim 9, Wadhawan discloses the catheter device as claimed except a connector portion provided at a trailing end side of the tube opposite the distal end side of the tube, wherein the infrared light emitting element and the visible light emitting element are disposed at the distal end side of the tube.  In analogous prior art, Wilson discloses the catheter device except a connector portion (116, Figure 1) provided at a trailing end side of the tube opposite the distal end side of the tube, wherein the infrared light emitting element and the visible light emitting element are disposed at the distal end side of the tube (multiple fibers allow for radiation of differing wavelengths and configured to be inserted into the body while the connector portion is outside the body (Column 19, line 65-Column 20, line 6 and Figure 3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wadhawan with a connector portion provided at a trailing end side of the tube opposite the distal end side of the tube, wherein the infrared light emitting element and the visible light emitting element are disposed at the distal end side of the tube, as taught by Wilson, to allow for radiation of differing wavelengths or differing modulation patterns to be used in a single catheter simultaneously for optimal tracking of the catheter (Column 19, line 65-Column 20).
Response to Arguments
Applicant’s arguments, see pp. 4-6 of the response, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783